      Case 2:15-cr-00289-ILRL-DMD Document 721 Filed 01/07/20 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                  CRIMINAL ACTION

 VERSUS                                                    NO. 15-289

 ANDRE DOMINICK                                            SECTION "B"
 TIMOTHY WILLIAMS
 DEBRA BECNEL
 LISA VACCARELLA

                 NOTICE OF SENTENCING AS TO DEBRA BECNEL

Take notice that this criminal case has been set for SENTENCING on April 22, 2020, at
2:00 p.m., before Senior U. S. District Judge Ivan L. R. Lemelle, 500 Poydras Street,
Courtroom C-501, New Orleans, LA 70130.

**IMPORTANT NOTE:         PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING**

PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL
IMMEDIATELY OUTSIDE THE AFORESAID COURTROOM FOR EVALUATION
AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.

Date: January 7, 2020                          CAROL L. MICHEL, CLERK

TO:                                            Issued by: Kimberly County, Deputy Clerk

ANDRE DOMINICK                                 AUSA: Chandra Menon, T.A.
c/o USM                                              Tracey Knight
COUNSEL FOR DOMINICK:                                Christine Siscaretti
PAUL CHARLES FLEMING, JR.
pfleming@fleminglaw.net                        U.S. Marshal

TIMOTHY WILLIAMS (Bond)                        U.S. Probation Office/Pretrial Services Unit
COUNSEL FOR WILLIAMS:
JERROD THOMPSON-HICKS, AFPD                    JUDGE LEMELLE
CLAUDE KELLY, FPD
                                               MAGISTRATE JUDGE
DEBRA BECNEL (Bond)
COUNSEL FOR BECNEL:                            COURT REPORTER COORDINATOR
GUY E. WALL                                    INTERPRETER: None
gwall@wallbulling.com
SARA LEWIS                                     S/A Matt Russell, FBI
slewis@wallbulling.com                         neworleans@ic.fbi.gov
LISA VACCARELLA (Bond)
COUNSEL FOR VACCARELLA:
ANNA LISA FRIEDBERG
afriedberglaw@gmail.com
ANDREW DUFFY
ajduffy@cox.net
